DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.

Procedural Summary
This is responsive to the claims filed 08/19/2021. 
Claims 1-21 are pending. 
Specification
The amendment filed 01/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein the bet is received by a database, the database is a decentralized storage network, wherein the decentralized storage network comprises a digital ledger”…in claims 1, lines 7-9, Claim 10, lines 8-10, and Claim 20, lines 6-8 and “displaying, on the computing device having a screen, a dashboard listing one or more applications, wherein the computing device is configured to display an application summary that can be reached directly from the dashboard, wherein the application summary displays a list of data offered within the one or .   Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The findings of this rejection are presented below.  Dependent claims 2-9, and 11-19 are also rejected due to their dependency of rejected independent claims.


The claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph as failing to comply with the written description requirement thereof since the amended language in the claims are not supported by the original disclosure. The original disclosure does not reasonably In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).  Specifically, there is no support in the original disclosure for “wherein the bet is received by a database, the database is a decentralized storage network, wherein the decentralized storage network comprises a digital ledger” and “displaying, on the computing device having a screen, a dashboard listing one or more applications, wherein the computing device is configured to display an application summary that can be reached directly from the dashboard, wherein the application summary displays a list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state,” and thus the claims fail to comply with the written description requirement. To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim language and  thus the claims fail to comply with the written description requirement. To overcome this rejection, applicant may attempt to demonstrate (by means of argument or evidence) that the original disclosure establishes that he or she was in possession of the amended claim language. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter 
Step 1
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a method of playing a poker game (i.e. a process) in Claims 1-21.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.

Step 2A, Prong 1
Each of Claims 1 to 21 recite steps or instructions or rules for providing a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG.  Further, each of Claims 1 to 21 recite steps or instructions involving observations, judgements or evaluations, which are mental processes under the 2019 PEG.  Accordingly, each of Claims 1 to 21 recites an abstract idea.
Specifically, independent Claim 1 (and its dependent Claims 2 to 9) recites “1. (Previously presented) A method of playing a poker game on a computing device comprising a memory storing executable code, an input control, a processor connected to the memory (additional element) and configured to execute the code comprising the steps of: 
dealing cards to two or more players, wherein the respective dealt cards comprise a hand of that player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 

determining a value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
comparing the value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
awarding an amount of the pot to the player with a winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
doffing a personal item by the player with the winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

a computing device comprising a memory storing executable code, an input control, a processor connected to the memory (additional elements) and configured to execute the code comprising the steps of: 
dealing cards to two more players, wherein the respective dealt cards comprise a hand of that player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
directing actions of each respective player by a respective member (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving a bet by each of the players, wherein the bet is received by a database, the database is a decentralized storage network, wherein the decentralized storage network comprises a digital ledger (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
wherein collective bets comprise a pot (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determining a value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing 
comparing the value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
awarding an amount of the pot to the player with a winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
doffing a personal item by the player with the winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG).

Independent Claim 20 recites (Previously presented) A method of playing a poker game on a computing device comprising a memory storing executable code, an input control, a processor connected to the memory  (additional elements) and configured to execute the code comprising the steps of: 
dealing cards to two or more players, wherein the respective dealt cards comprise a hand of that player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 

wherein collective bets comprise a pot (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determining a value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
comparing the value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
awarding an amount of the pot to the player with a winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
doffing a personal item by the player chosen by the player with the winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, 

Independent Claim 21 recites 21. (Currently amended) A method of playing a poker game on a computing device comprising a memory storing executable code, an input control, a processor connected to the memory (additional elements) and configured to execute the code comprising the steps of: 
displaying, on the computing device having a screen, a dashboard listing one or more applications, wherein the computing device is configured to display an application summary that can be reached accessed directly from the dashboard, wherein the application summary displays a list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
dealing cards to two or more players, wherein the respective dealt cards comprise a hand of that player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving a bet by each of the players, wherein collective bets comprise a pot (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determining a value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
comparing the value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
awarding an amount of the pot to the player with a winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
doffing a personal item by the player with the winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG).” 

As indicated above, each of independent Claims 1, 10, 20, and 21 (and their respective dependent Claims) recites at least one step or instruction or rule for: (i) conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and (ii) performing an observation, judgement or evaluation, which is a mental process under the 2019 PEG.  Therefore, each of the above-identified claims recites an abstract idea.  
Further, dependent Claims 2 to 9 and 11 to 19 merely include limitations that either further define the abstract idea (and thus don’t make the abstract idea any less abstract) or amount to no more 

Step 2A, Prong 2
The above-identified abstract idea in each of independent Claims 1, 10, 20, and 21 (and their respective dependent Claims) is not integrated into a practical application under 2019 PEG because the additional elements (identified above in independent Claims 1, 10, 20, and 21), either alone or in combination, generally link the use of the above-identified abstract idea to a particular technological environment or field of use.  More specifically, the additional elements of: a computing device comprising a memory storing executable code, an input control, a processor connected to the memory are generically recited computer elements in independent Claims 1, 10, 20, and 21 (and their respective dependent claims) that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Furthermore, the above-identified generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  For at least these reasons, the abstract idea identified above in independent Claims 1, 10, 20, and 21 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Moreover, the above-identified abstract idea is not integrated into a practical application under 2019 PEG because the claimed method and system merely implements the above-identified abstract idea (e.g., fundamental economic practice and certain method of organizing human activity) using Affinity Labs of Tex. v. DirecTV, LLC, the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution.  Thus, for these additional reasons, the abstract idea identified above in independent Claims 1, 10, 20, and 21 (and their respective dependent claims) is not integrated into a practical application under 2019 PEG.
Accordingly, independent Claims 1, 10, 20, and 21 (and their respective dependent claims) are each directed to an abstract idea under 2019 PEG. 

Step 2B

None of Claims 1 to 21 include additional elements that are sufficient to amount to significantly more than the abstract idea for at least the following reasons.
These claims require the additional elements of a computing device comprising a memory storing executable code, an input control, a processor connected to the memory.  
These additional elements are generically claimed computer components which enable a game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
The above-identified computer components are generically claimed in Claims 1 to 21 to enable the game to be conducted by performing the basic functions of receiving, processing, and storing data.  The courts have recognized such computer functions as well‐understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  

Per Applicant’s specification, the additional elements are generic computing devices (fig. 4, paragraph [00206]).  Applicant’s specification further describes the generic nature of these additional elements in paragraphs 00206-00209 (generic processor, generic memory and generic input device, etc.).  Thus, in light of Applicant’s specification, the claimed terms “…a computing device comprising a memory storing executable code, an input control, a processor connected to the memory…” are reasonably construed as generic computing devices.  Like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the claimed process. 

The recitation of the above-identified generic computer limitations in Claims 1 to 21 amounts to mere instructions to implement the abstract idea on a computer.  Simply using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); and TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).  Moreover, implementing an abstract idea on a generic computer, does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. 

A claim that purports to improve computer capabilities or to improve an existing technology may provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); and Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016).  However, a technical explanation as to how to implement the invention should be present in the specification for any assertion that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes.  That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  Here, Applicant’s specification does not include any discussion of how the claimed invention provides a technical improvement realized by these claims over the prior art or any explanation of a technical problem having an unconventional technical solution that is expressed in these claims.  Instead, as in Affinity Labs of Tex. v. DirecTV, LLC 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016), the specification fails to provide sufficient details regarding the manner in which the claimed invention accomplishes any technical improvement or solution. 
For at least the above reasons, the apparatuses of Claims 1 to 21 are directed to applying an abstract idea (e.g., rules for conducting a game and/or mental process) on a general purpose computer 
Taking the additional elements individually and in combination, the additional elements do not provide significantly more.  Specifically, when viewed individually, the above-identified additional elements in independent Claims 1, 10, 20, and 21 (and their dependent Claims 2 to 9 and 11 to 19) do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment.  That is, neither the general computer elements nor any other additional element adds meaningful limitations to the abstract idea because these additional elements represent insignificant extra-solution activity.  When viewed as a combination, these above-identified additional elements simply instruct the practitioner to conduct a game and/or mental process with well-understood, routine and conventional activity specified at a high level of generality in a particular technological environment.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  As such, the above-identified additional elements, when viewed as whole, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Thus, Claims 1 to 21 merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in Bascom and Enfish), or (ii) provide a technical solution to a problem in a technical field (as in DDR).
Therefore, none of the Claims 1 to 21 amounts to significantly more than the abstract idea itself (Step 2B: NO). 



Response to Arguments/Remarks
Applicant’s arguments filed 08/19/2021 have been fully considered but they are not persuasive.
As an initial matter, on page 7 of the Remarks, Applicant provides citations to the specification at paragraphs [0193], [00209], [00192], and [00201], to overcome the rejections under 35 U.S.C. 132(a) and 112(a). Examiner reviewed the cited paragraphs but still found that it does not convey that Applicant has support for this amendment regarding “wherein the bet is received by a database, the database in a decentralized storage network, wherein the decentralized storage network comprises a digital ledger.” Although the specification discloses the player may buy a token/chip in the form of cryptocurrency, as pointed to by Applicant’s recited paragraphs, it does not disclose a database or a digital ledger. Therefore, the rejection of these claims still remains under 35 U.S.C. 112(a). 

On pages 7-9 of the Remarks section, Applicant provides arguments regarding that “…In contrast, here the present invention is different in that the claimed invention does not deal with a standard desk of card, recitation of computer implementation, or mere conducting a wager game. Although there is an “exchanging and resolving financial obligations based on probabilities created during the game,” as the Examiner stated in the Advisory action.  However, the present invention goes a step further and incorporates blockchain technology which includes a bet that is received by a database, the database is a decentralized storage network, and a digital ledger. The court spoke to this very matter by 

The Examiner respectfully disagrees. Here Applicant discusses the Smith court decision and relies upon dicta in which the court envisaged claims directed to conducting a game using a new or original deck of cards potentially surviving step two of Alice.  This was not part of the court precedent, and was only suggestive of possible eligibility. Furthermore in Smith, even though the claimed wagering game was found to be novel, this novelty was not sufficient to demonstrate eligibility. 
The 2019 PEG clearly states that merely providing instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, adding only extra solution activity to the abstract idea, and/or generally linking the use of the abstract idea to a particular technological environment or field of use does not constitute integration of the abstract idea into a practical application.

On pages 10-12, Applicant contends that similar to Core Wireless and the example given under MPEP 2106.05(a), the features in claim 21 improve the efficiency of the electronic device. The patent eligible subject matter with the claimed “displaying, on the computing device having a screen, a dashboard listing one or more applications, wherein the computing device is configured to display an application summary that can be accessed directly from the dashboard, wherein the application summary displays a list of data offered within the one or more applications, each of the data in the list 

Examiner respectfully disagrees. Claim 21 recites the following: 
21. (Currently amended) A method of playing a poker game on a computing device comprising a memory storing executable code, an input control, a processor connected to the memory (additional elements) and configured to execute the code comprising the steps of: 
displaying, on the computing device having a screen, a dashboard listing one or more applications, wherein the computing device is configured to display an application summary that can be reached accessed directly from the dashboard, wherein the application summary displays a list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
dealing cards to two or more players, wherein the respective dealt cards comprise a hand of that player (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
receiving a bet by each of the players, wherein collective bets comprise a pot (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
determining a value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
comparing the value of each hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); 
awarding an amount of the pot to the player with a winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG; and an observation, judgement or evaluation, which is a mental process under the 2019 PEG); and 
doffing a personal item by the player with the winning hand (rule for conducting a game involving managing interactions between people, namely, humans following rules, which is one of certain methods of organizing human activity under the 2019 PEG).” 

Firstly, Applicant is correct in that the court in that case only used it as a factor to consider whether the claimed subject matter is patent eligible and not a prerequisite.  Here, Applicant’s main point is that the “displaying element” in combination with the new method of playing a poker game is not a “purely conventional” activity but has an “inventive concept” sufficient to “transform” the displaying, on the computing device having a screen, a dashboard listing one or more applications, wherein the computing device is configured to display an application summary that can be reached accessed directly from the dashboard, wherein the application summary displays a list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state” has any bearing on how this overall game is played. A display device displays data or information. No one disputes that computers utilize processors, memories, and displays in order to execute software and display information.  This is true of virtually all computers.  The issue here is whether presenting the novel wagering game found in the claims on a generic computer (or slot machine) can be seen as patent-eligible.  The Alice court found that presenting an abstract idea using conventional and well-known computers is not patent eligible.  The claims require the additional elements of “a computing device comprising a memory storing executable code, an input control, a processor connected to the memory” generically claimed to enable the performance of displaying, receiving, dealing, comparing, awarding, etc. elements of the claim. The elements of the claim are displayed on the computer/screen in accordance with the rules of the wagering game.  There is nothing of record to suggest Applicant intended to improve these elements or to use them in a manner other than their routine and conventional manner.  These generically claimed components enable the game to be conducted by performing the basic functions of: (i) receiving, processing, and storing data, (ii) automating mental tasks and (iii) receiving or transmitting data over a network, e.g., using the Internet to gather data.  The courts have recognized such computer functions as well understood, routine, and conventional functions when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. See, Versata Dev. Group, Inc. v. SAP Am., Inc. , 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

In light of the above analysis, the claimed invention fails to demonstrate patent eligibility.

Conclusion
Claims 1-21 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715